               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK SHAW,                               :   CIVIL ACTION NO. 1:18-CV-1348
                                         :
                  Plaintiff              :   (Chief Judge Conner)
                                         :
            v.                           :
                                         :
SUPERINTENDENT, et al.,                  :
                                         :
                  Defendants             :

                                    ORDER

      AND NOW, this 9th day of December, 2019, for the reasons set forth in the

court’s memorandum of the same date, it is hereby ORDERED that:

      1.    This action is DISMISSED pursuant to Federal Rule of Civil
            Procedure 41(b).

      2.    The pending motion (Doc. 29) is DISMISSED.

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is DEEMED frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
